Citation Nr: 1721773	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-33 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to January 9, 2013, and an evaluation in excess of 20 percent thereafter for status post discectomy, L5-S1.

2.  Entitlement to an evaluation in excess of 10 percent prior to January 9, 2013, and an evaluation in excess of 30 percent thereafter for migraine and tension headaches.

3.  Entitlement to a compensable evaluation prior to January 9, 2013, and an evaluation in excess of 10 percent thereafter for traumatic brain injury (TBI).

4.  Entitlement to service connection for a right hip condition.

5.  Entitlement to service connection for an upper back/neck condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to February 2005 and from April 2006 to December 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Subsequently, jurisdiction was transferred to the Waco, Texas, RO.

A hearing was held on January 9, 2013, by means of video conferencing equipment with the Veteran in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c),(e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is associated with the record.

In December 2014, the Board remanded the appeal to provide the Veteran with contemporaneous VA examinations and to procure outstanding VA and private treatment records.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issue of entitlement to an evaluation in excess of 10 percent prior to January 9, 2013, and an evaluation in excess of 20 percent thereafter for status post discectomy, L5-S1, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's migraine and tension headaches have been manifest by prostrating attacks occurring on an average once a month, but have not been productive of severe economic inadaptability.

2.  Prior to January 9, 2013, the Veteran's TBI produced no residual effects.

3.  Since January 9, 2013, the Veteran's TBI produced mild loss of memory, attention, concentration, and executive functions without objective evidence on testing, equating to level 1 impairment but no higher; the other nine facets equate to level 0 impairment.

4.  A right hip condition is not currently present and did not manifest at any point during the appeal period.

5.  An upper back/neck condition is not currently present and did not manifest at any point during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for migraine and tension headaches prior to January 9, 2013, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.214a, Diagnostic Code 8100 (2016).

2.  The criteria for an evaluation in excess of 30 percent for migraine and tension headaches at any time during the appeal period have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.214a, Diagnostic Code 8100 (2016).

3.  Prior to January 9, 2013, the criteria for a compensable evaluation for TBI have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014);  38 C.F.R. §§ 3.102, 4.1-4.14, 4.124a, Diagnostic Code 8045 (2016).

4.  On or after January 9, 2013, the criteria for an evaluation in excess of 10 percent for TBI have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014);  38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.124a, Diagnostic Code 8045 (2016).

5.  A hip condition was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

6.  An upper back/neck condition was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the claims decided herein. 

The Veteran received pre-adjudication VCAA notice by a letter dated in November 2009.  The Veteran was notified of the evidence needed to substantiate the claims for an increased rating and service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective dates of the claims.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

The Veteran was afforded VA examinations.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Veteran has not reported that her headaches and TBI have worsened since her last examination nor does the evidence show that the disabilities underwent material change to require a re-examination under 38 C.F.R. § 3.327.  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Disability Rating Principles 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.


A.  Migraine and Tension Headaches 

The Veteran is in receipt of a 10 percent evaluation prior to January 9, 2013, and an evaluation in excess of 30 percent thereafter for migraine and tension headaches under Diagnostic Code 8100.

Diagnostic Code 8100 provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.  

The Rating Schedule does not define "prostrating."  However, "prostration" has been defined as "complete physical or mental exhaustion."  Merriam-Webster's New Collegiate Dictionary 999 (11th ed. 2007).  "Prostration" has also been defined as "extreme exhaustion or powerlessness." Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."  See Eady v. Shinseki, No. 11-3223, 2013 WL 500460 (Vet. App. Feb. 12, 2013).

Additionally, the terms "productive of severe economic adaptability" have not been clearly defined by regulations or by case law.  The United States Court of Appeals for Veteran's Claims (Court) has noted that "productive of" can either have the meaning of "producing" or "capable of producing."  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually "produce" severe economic inadaptability to warrant the 50 percent rating.  Id. at 445-46.  Further, "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to TDIU.  Id. at 446; see also 38 C.F.R. § 4.16 (2016).  The Board notes, however, that the migraines must be, at a minimum, capable of producing "severe" economic inadaptability.

In November 2009, the Veteran underwent a VA QTC migraine headache examination.  The Veteran reported that she was diagnosed with migraines in 2001 and tension headaches in 2009.  She took medication for her headaches and sometimes missed work due to headaches.  The examiner indicated that the migraines headaches occurred once a week to 3 times per month.  The tension headaches occurred three to four times per week.  There were no side effects associated the Veteran's headache medication.

In January 2013, the Veteran testified that she only had tension and migraine headaches a few times per year shortly after her discharge from active service.  Her migraine and tension headaches had increased in frequency and she had them at least once a week.

In February 2015, the Veteran underwent her most recent VA headache examination.  The VA examiner diagnosed migraine headaches including migraine variants.  Her headache pain was manifested by pulsating and throbbing on both sides of the head.  Non-headache symptoms associated with headaches included nausea and sensitivity to light.  Head pain typically lasted less than one day.  She had prostrating attacks of migraine once every month.  However, these attacks were not productive of severe economic inadaptability.  The Veteran's headaches impacted her ability to concentration while she was working.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 30 percent evaluation for the entire appeal period.  As the weight of the evidence shows that throughout the appeal period, the Veteran has had prostrating attacks occurring on an average once a month.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

However, the Veteran is not entitled to a higher 50 percent evaluation at any time during the appeal period.  The evidence of record does not show that the Veteran's migraine symptoms rise to the level of very frequent completely prostrating attacks that are productive of severe economic inadaptability.  To the contrary, the February 2015 VA examiner determined that the Veteran's headaches were not productive of severe economic inadaptability.  With regard to the frequency of the Veteran's prostrating headaches, the February 2015 VA examiner specifically determined that the Veteran did not experience very frequent and prolonged attacks of prostrating migraine headache pain.  He determined that the Veteran's prostrating headaches were limited, on average, to once per month.  The November 2009 VA examiner noted that migraines headaches occurred once a week to 3 times per month.  Despite the frequency of the Veteran's migraine headaches, she testified that she was employed as a patient advocate.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Board has considered the Veteran's lay assertions; however, her statements do not demonstrate symptoms warranting an increased evaluation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Indeed, the VA examiners specifically considered her own reported medical history, and the Board has referred to her statements in reaching this decision.

Therefore, there is no reasonable doubt, and the disability picture does not more nearly approximate the criteria for a higher rating for any stage of the appeal period.  

Based on the foregoing, the Board concludes that the Veteran is entitled to an evaluation of 30 percent, but no higher, for her migraine and tension headaches for the entire appeal period.


B.  TBI

Residuals of a TBI are evaluated under 38 C.F.R. § 4.124a, the schedule of ratings for neurological conditions and convulsive disorders, as organic diseases of the central nervous system, specifically under Diagnostic Code 8045.  They are rated in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8045, there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.

Evaluate emotional/behavioral dysfunction under §4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and, endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id.

Evaluation of Cognitive Impairment and Subjective Symptoms requires consideration of the table "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified", which contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  Id.

If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id.

For the facet memory, attention, concentration, executive functions, a "0" level of impairment is assigned with no complaints of impairment.  A "1" level is assigned with complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, finding words or often misplacing items), attention, concentration or executive functions, but without objective evidence on testing.  A "2" level is assigned with objective evidence on testing of mild impairment.  A "3" level is assigned with objective evidence on testing of moderate impairment.  A "total" level is assigned with objective evidence on testing of severe impairment.

For the facet judgment, a "0" level of impairment is assigned for normal judgment.  A "1" level is assigned with mildly impaired judgment; for complex or unfamiliar decisions, occasionally unable to identify, understand and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  A "2" level is assigned with moderately impaired judgment; for complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.  A "3" level is assigned with moderately severely impaired judgment; for even routine and familiar decisions, occasionally unable to identify, understand, weigh the alternatives, and make a reasonable decision.  A "total" level is assigned with severely impaired judgment; for even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; for example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations and activities.

For the facet social interaction, a "0" level of impairment is assigned when social interaction is routinely appropriate.  A "1" level is assigned when social interaction is occasionally inappropriate.  A "2" level is assigned when social interaction is frequently inappropriate.  A "3" level of impairment is assigned when social interaction is inappropriate most or all of the time.

For the facet orientation, a "0" level of impairment is assigned when always oriented to person, time, place and situation.  A "1" level is assigned when occasionally disoriented to one of the four aspects of orientation.  A "2" level is assigned when occasionally disoriented to one of the four aspects of orientation or often disoriented to one aspect of orientation.  A "3" level is assigned when often disoriented to two or more of the four aspects of orientation.  A "total" level is assigned when constantly disoriented to two or more of the four aspects of orientation.

For the facet motor activity, (with intact motor and sensory system) a "0" level of impairment is assigned for normal motor activity.  A "1" level is assigned for motor activity that is normal most of the time but mildly slowed at times due to apraxia (inability to perform previously-learned motor activities despite normal motor function).  A "2" level is assigned for motor activity mildly decreased or with moderate slowing due to apraxia.  A "3" level is assigned for motor activity moderately decreased due to apraxia.  A "total" level is assigned for motor activity severely decreased due to apraxia.

For the facet visual spatial orientation, a "0" level of impairment is assigned when normal.  A "1" level is assigned when mildly impaired: occasionally gets lost in unfamiliar surroundings; has difficulty reading maps or following directions; is able to use assistive devices such as GPS (global positioning system).  A "2" level is assigned when moderately impaired: usually gets lost in unfamiliar surroundings; has difficulty reading maps, following directions and judging distance; has difficulty using assistive devices such as GPS.  A "3" level is assigned when moderately severely impaired: gets lost even in familiar surroundings; unable to use assistive devices such as GPS.  A "total" level is assigned when severely impaired: may be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.

For the facet subjective symptoms, a "0" level of impairment is assigned for subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family of other close relationships (examples are mild or occasional headaches or mild anxiety).  A "1" level is assigned with three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family of other close relationships (examples of findings that might be seen at this level of impairment are intermittent dizziness, daily mild-to-moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light).  A "2" level is assigned with three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or, work, family of other close relationships (examples of findings that might be seen at this level of impairment are marked fatigability, blurred or double vision, headaches requiring rest periods during most days).

For the facet neurobehavioral effects, a "0" level of impairment is assigned for one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are more likely to have a more serious impact on workplace interaction and social interaction than some other effects.  A "1" level is assigned with one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  A "2" level is assigned with one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.  A "3" level is assigned with one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

For the facet communication, a "0" level of impairment is assigned when able to communicate by spoken or written language (expressive communication) and to comprehend spoken and written language.  A "1" level is assigned when comprehension or expression, or both, of either spoken or written language is only occasionally impaired; can communicate complex ideas.  A "2" level is assigned with inability to communicate either by spoken language, written language, or both, more than occasionally but less than half the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half the time; can generally communicate complex ideas.  A "3" level is assigned with inability to communicate either by spoken language, written language, or both, at least half the time but not all the time, or to comprehend spoken language, written language, or both, at least half the time but not all the time; may rely on gestures or other alternative modes of communication; able to communicate basic needs.  A "total" level is assigned for complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both; unable to communicate basic needs.

For the facet consciousness, a "total" level of impairment is assigned for persistently altered state of consciousness, such as vegetative state, minimally responsive state, and coma. 

The following notes to Diagnostic Code 8045 are relevant to this appeal.  See Notes (1)-(5), 38 C.F.R. § 4.124a, Diagnostic Code 8045.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5): A veteran whose residuals of TBI are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such a review, VA will apply 38 C.F.R. § 3.144, if applicable.

The Veteran seeks a compensable evaluation prior to January 9, 2013, and an evaluation in excess of 10 percent thereafter for TBI pursuant to Diagnostic Code 8045.   

In January 2013, the Veteran testified that her TBI had worsened since her examination in December 2009.  Her TBI caused headaches and impaired her memory.  She used her cell phone as a reminder to take her medication.

The Veteran underwent a VA TBI examination in December 2009.  She endorsed fatigue, hearing problems, light sensitivity, irritability, and sleep problems.  On examination the Veteran's ears, eyes, nose, and throat were normal.  Cranial nerves II-XII had normal function.  The upper and lower extremities had normal sensory function and reflexes.  Peripheral nerve examination was normal.  Her speech and vision were normal and there was no evidence of tics or paramyoclonus complex.  The autonomic nervous system was normal, and there was no evidence of hyperhidrosis, heat intolerance, or orthostatic hypotension.  The mental status examination did not reveal any sign of cognitive impairment or disorientation. The Veteran was oriented in person, place, and time.  The Veteran was able to give full attention and did not show any detectable alteration in memory.  The VA examiner diagnosed mild status post TBI with no residual effects.

In February 2015, the Veteran underwent a TBI examination pursuant to the Board's remand directives.  Severe headaches, history of migraines, poor sleep, depression, and light sensitivity constituted her subjective symptoms.  The Veteran indicated mild memory loss.  She had difficulty remembering names and her medication schedule.  Judgement, motor activity, visual spatial orientation, and consciousness were all normal.  Social interaction was routinely appropriate.  She was oriented to person, time, place, and situation.  There were no neurobehavioral effects.  She was able to communicate by spoken and written language.  Her neuropsychological test score was 29/30.  The VA examiner remarked that it was generally understood that objective resolution of cognitive deficits in uncomplicated concussion can occur as little as hours to upward of 90 days.  He concluded that it was not possible to attribute the Veteran's present problems with cognition, sleep disturbance, anger, irritability, anxiety, or depression solely to TBI with resorting to mere speculation.  The Veteran had a long history of migraine headache before her TBI.  Her migraines were not aggravated by her TBI.

In September 2015, the Veteran was afforded a VA psychological examination.  The VA examiner diagnosed generalized anxiety disorder.  The Veteran reported excessive anxiety and worry.  She had difficulty managing worry, poor sleep, irritability, with difficulty concentrating.  The VA examiner opined that the Veteran's anxiety symptoms were less likely as not related to or aggravated by the Veteran's residuals of TBI and were more likely related to post-military life stressors.  The Veteran's depression was sub-clinical.

Prior to addressing the merits of the claim, the Board acknowledges the assertions raised by the Veteran regarding why she is entitled to an increased initial rating for this disability.  While the Board finds that the Veteran is competent to make such assertions, it affords more probative weight to the objective evidence of record and to the clinical findings of skilled, unbiased professionals as they relate to the diagnosed TBI.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The preponderance of the evidence is against the assignment of a compensable rating prior to January 9, 2013, and a 10 percent rating thereafter pursuant to Diagnostic Code 8045.  38 C.F.R. § 4.124a.  

Prior to January 9, 2013, the December 2009 VA examiner found that the Veteran's TBI had no residual effects.  The mental status examination did not reveal any sign of cognitive impairment or disorientation.  The Veteran was oriented in person, place, and time.  The Veteran was able to give full attention and did not show any detectable alteration in memory.  The VA examiner specifically found that there were no residual effects of TBI.  Therefore, a compensable evaluation is denied prior to January 9, 2013.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Since January 9, 2013, the Veteran testified that her memory and headaches had worsened in January 2013.  Upon examination in February 2015, the Veteran had a finding of level 1 impairment for complaint of mild memory loss, attention, concentration, or executive functions, without objective evidence on testing.  All 9 other facets listed in the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table equated to level 0 impairment.  There is no competent evidence demonstrating that the Veteran has experienced impairment of judgment, social interaction, orientation, motor activity, visual spatial orientation, subjective symptoms, neurobehavioral effects, communication, or consciousness as a result of her TBI since January 9, 2013.  Although the Veteran did manifest a variety of impairments in some of these areas, as discussed above, these impairments have been determined by examining VA clinicians to be related to factors unassociated with the service-connected TBI, and there is no competent evidence of record demonstrating otherwise.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Under Diagnostic Code 8045, if the highest level of impairment of the facets is 1, then a 10 percent rating but no higher shall be assigned.  See 38 C.F.R. § 4.124a.  A higher rating would be warranted if any of the ten facets showed level 2 impairment; however, such impairment has not been shown.  Again, the Board notes that it has considered the Veteran's lay statements regarding her symptomatology; however, given the medical complexity of a TBI, it has assigned more probative value to the unbiased conclusions of medical examiners.  Thus, the Board finds that the evidence does not show a facet that equates to level 2 impairment and, therefore, a higher rating is not warranted since January 9, 2013.  See 38 C.F.R. § 4.124a.

The Board notes that the Veteran has generalized anxiety that could be considered emotional/behavioral dysfunction or physical dysfunction in the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table; however, the evidence of record has shown that this to not be related to the TBI.  The September 2015 VA examiner opined that the Veteran's anxiety symptoms were less likely as not related to or aggravated by the Veteran's residuals of TBI and were more likely related to post-military life stressors. The Veteran's assertions to the contrary are not competent.  See Jandreau, 492 F.3d at 1377.  Thus, a separate rating is not warranted.  As noted above, the Board has concluded that the TBI manifests in mild memory problems not shown on objective testing.  All other maladies are unrelated.

In summary, the weight of the evidence is against a compensable evaluation prior to January 9, 2013, and an evaluation in excess of 10 percent thereafter for the Veteran's TBI.

      C.  Extraschedular Consideration

The Board has considered whether it would be appropriate to refer the claim to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. 
§ 3.321(b) (2016).  The Court has set out a three-part test for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and, (3) if the first two steps show that the rating schedule is inadequate then the final step requires the disability to be referred to the Director, Compensation Service.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Referral for extraschedular consider may also be made to consider the compound/combined impact of multiple service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Here, the Veteran's headaches and TBI-related symptoms of subjective memory loss are contemplated by the schedular rating criteria.  The Board finds that the schedular rating criterion reasonably describes the Veteran's disabilities.  Accordingly, the first element of Thun is not met.  Referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b).

Lastly, in January 2013, the Veteran testified that she was employed as a patient advocate.  The February 2015 VA examiner found that TBI did not impact the Veteran's ability to work and that migraine headaches did not cause severe economic inadaptability.  Therefore, a claim of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.

III.  Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's alleges that she sustained an upper back/neck injury when she struck her neck and upper back during combat training during service.  With regard to her right hip, she testified that her right hip began to pop and did not stay in place during intensive physical therapy for her back.

In November 2009, the Veteran was afforded a VA examination.  The Veteran reported that her right hip had stiffness, locking, deformity, and pain.  Upon examination, there was no detectable alteration in form or function of the Veteran's right hip.  There were no signs of edema, effusion, weakness, tenderness, redness, heat, or abnormal movement.  There was no instability, deformity, guarding, or malalignment.  Strength testing and range of motion studies were normal for the right hip.  The cervical spine showed no evidence of radiation of pain on movement, weakness, muscle spasm, tenderness, or guarding.  Range of motion studies for the cervical spine were normal and were not impacted by pain, weakness, lack of endurance, fatigue, or incoordination on repetitive use.

The Veteran's VA treatment records are silent with respect to a diagnosis for a right hip condition or upper back and/or neck condition.  

The Board has considered the Veteran's statements regarding her claimed right hip condition and upper back/neck condition.  The Veteran is competent to provide evidence of that which she experiences, including her symptomatology and medical history.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau 492 F.3d at 1377.  The Veteran's statements describe in-service injuries with regard to both claims, but do not describe current disabilities.  Even if accepted as both competent and credible, the statements only establish in-service injuries.  As the statements do not establish that the Veteran has current disabilities, they are of no probative value with respect to establishing current disabilities for her claims. 

In this instance, the Board concludes that the most probative evidence establishes that the Veteran does not currently have a right hip condition and upper back/neck condition.  The existence of a current disability is the cornerstone of a claim for VA disability benefits.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the absence of current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, in order for a veteran to qualify for entitlement to compensation under those statutes, he or she must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, there is no disability that resulted from a disease or injury.  

Under the circumstances, the Veteran has not met the regulatory requirements to establish service connection under any theory of entitlement and service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Prior to January 9, 2013, a 30 percent evaluation, but no higher, for migraine and tension headaches is granted, subject to the regulations governing the payment monetary benefits.

An evaluation in excess of 30 percent at any time during the appeal period for migraine and tension headaches is denied.

A compensable evaluation prior to January 9, 2013, for TBI is denied. 

An evaluation in excess of 10 percent on or after January 9, 2013, for TBI is denied.

Entitlement to service connection for a right hip condition is denied.

Entitlement to service connection for an upper back/neck condition is denied.


REMAND

The Board notes that this appeal has previously been remanded.  However, a recent precedential opinion from the Court necessitates additional evidentiary development.  Although the Board regrets the additional delay, a remand is necessary with respect to the issues on appeal to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Since the case was last before the Board, the Court provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  The recent VA examination dated in February 2015 and the examination dated prior to this date are not adequate.  Accordingly, a recent VA examination with retrospective and current medical opinions is needed before the claim can be addressed on the merits.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by a medical doctor with the appropriate expertise to ascertain the severity of the service-connected status post discectomy, L5-S1, to include retrospectively.  The examiner must review the claims file and should note that review in the report.  

The examination report must include ranges of motion of the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the lumbar spine since 2010.

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected lumbar spine problems are worse than shown on some prior examinations.  The examiner should provide a retrospective medical opinion with respect to the severity of the Veteran's service-connected lumbar disability since 2010.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the functional impairment of the lumbar spine since 2010.

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue the Veteran and her representative a supplemental statement of the case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


